Citation Nr: 0119550	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  96-23 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include on a secondary basis as due to the 
service-connected intervertebral disc disease of the lumbar 
spine.  

2.  Entitlement to an original rating in excess of 10 percent 
for the service-connected arthritis of the thoracic spine.  

3.  Entitlement to an increased rating for the service-
connected intervertebral disc disease of the lumbar spine, 
currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active service from March 1956 to March 1982.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 1995 rating decision of the RO, 
which granted service connection and assigned a 10 percent 
rating for arthritis of the thoracic spine, and denied an 
increased rating, greater that 10 percent, for the service-
connected intervertebral disc disease of the lumbar spine.  
The appeal also arises from the October 1995 rating decision 
in which the RO denied service connection for a cervical 
spine disorder.  

By November 1996 rating decision, the RO assigned an 
increased, 20 percent rating, for the service-connected 
intervertebral disc syndrome of the lumbar spine.  In January 
1998 this matter came before the Board and was remanded to 
the RO to rectify a procedural error (failure to issue a 
supplemental statement of the case) and for further 
evidentiary development.  The appeal was again remanded in 
July 1999 for additional development of the record.  

The veteran was afforded a video-conference hearing before 
the undersigned Member of the Board in May 2001.  

(The issue of service connection for a cervical spine 
disorder is addressed in the Remand portion of this 
document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeals involving the claims for increase 
has been obtained.  

2.  The veteran's service-connected arthritis of the thoracic 
spine is shown to be manifested by severe limitation of 
motion of the dorsal spine; neither ankylosis nor fracture 
residuals are not shown.  

3.  The veteran's service-connected intervertebral disc 
disease of the lumbar spine is shown to be manifested by 
severe limitation of motion of the lumbar spine; neither 
ankylosis or fracture nor characteristic neurological 
findings are shown.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an original evaluation 
greater than 10 percent for the service-connected arthritis 
of the thoracic spine have not been met, 38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.20, 
4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 
5285, 5286, 5288, 5291, 5293 (2000).  

2.  The criteria for the assignment of a 40 percent rating, 
but not greater, for the service-connected intervertebral 
disc disease of the lumbar spine are met.  38 U.S.C.A. §§  
1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 
4.20, 4.40, 4.45, 4.71a including Diagnostic Codes 5285, 
5286, 5289, 5292, 5293, 5294, 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A July 1995 rating decision (RD) of RO established service 
connection for arthritis of the thoracic spine, noting that 
an April 1982 x-ray report taken shortly after service showed 
degenerative changes in the thoracic spine, and that 
tenderness at the T1-C7 area was elicited on physical 
examination in June 1995.  That decision also denied an 
increased rating, greater that 10 percent, for the service-
connected intervertebral disc disease of the lumbar spine 
disorder, under Diagnostic Code 5293.  

An October 1995 RD noted that the finding of tenderness at 
T1-C7 was considered in establishing service connection for a 
thoracic spine disorder, and that a separate rating was not 
to be assigned by reason of involvement of only the first or 
the last vertebrae of an adjacent segment.  See note 
preceding Diagnostic Code 5286, 38 C.F.R. § 4.71a (2000).  

In a November 1996 rating decision, the RO assigned an 
increased, 20 percent rating, for the service-connected 
intervertebral disc syndrome of the lumbar spine.  

The report of a June 1995 VA examination (VAE) shows that the 
veteran was diagnosed with mechanical lower back pain with 
left-sided residual radiculopathy evidenced as numbness 
primarily in the S1 distribution.  He was also assessed with 
mechanical cervical spine pain likely secondary to 
degenerative arthritis of the cervical spine with minimal 
radicular symptomatology.  The examiner found, on physical 
examination, tenderness at the base of the neck, at the T1, 
C7 area.  

A June 1995 VA radiographic examination report lists an 
impression of severe degenerative disk disease involving the 
L5-S1 level.  

A November 1995 report shows that the veteran sought a second 
opinion from an orthopedist, and reveals an impression of 
degenerative changes of the lumbosacral spine, with the 
primary proble[m] being at L5, S1.  The examiner  felt that 
the veteran had "had either HNP or certain nerve root 
irritation in this area" and thought that he was "fairly well 
compensated at this time.  He [did] have mild scoliosis."  
The examiner also found definite degenerative chances of the 
cervical spine and possible occasional NRI [nerve root 
involvement], which was noted not to be demonstrated on 
examination.  

A January 1996 VA MRI report of the lumber spine concludes 
that there was mild spinal stenosis.  The examiner also noted 
that there appeared to be a slightly left sided disc 
herniation at L5-S1 with a possible extruded fragment that 
might have been compressing the nerve root at this level.  
The report also shows that degenerative change was present at 
multiple levels.  

The report of a May 1997 VAE reflects an impression of status 
post injury to the thoracic spine, now with low back pain and 
with degenerative arthritis.  

The examiner who conducted the June 1998 VA neurological 
examination found that the veteran had complaints that were 
more intense than could be explained on the basis of either 
the physical examination or the radiographic findings 
reported in the imaging studies.  Some of the findings on 
examination, particularly in the subjective area, were 
considered unreliable, and therefore, could not be used to 
determine the presence of any neurological disturbance, 
namely his sensory examination.  

Specifically, the VA examiner noted that the veteran could 
not distinguish the difference between a sharp point and a 
dull point, even a broad dull point and noted that this was 
"inconsistent with the other findings and so [was] an 
unreliable observation demonstrating no definite anatomic 
dysfunction but rather other considerations."  The examiner 
did find that there was reasonable evidence to presume a left 
S1 radiculopathy.  There was also evidence that the veteran 
had rather extensive degenerative joint disease of the spine 
that was a potential source of aching pains.  

The report of a July 1998 VA spine examination shows that the 
veteran's range of motion was somewhat limited with flexion 
to 70 degrees, extension to 10 degrees, lateral bending to 10 
degrees in each direction, and rotation to 20 degrees in each 
direction.  The examiner noted that these ranges of motion 
did not cause severe pain.  Straight leg raising was 
negative.  Reflexes were not elicitable in either knee or 
ankle.  The examiner found that the veteran's disorder seemed 
to be most consistent with spinal stenosis rather than a 
specific disc herniation.  

The VA examiner also noted that the ability to perform 
activities was subjectively limited during the flare ups that 
were not controlled with over the counter medications.  There 
was limited range of motion as described above, "which [was] 
still a functional range of motion and should not limit his 
activities of daily living primarily due to range of motion 
activities.  His pain and perceived weakness in his lower 
extremities [might] or [might] not get worse with flares."  
The examiner concluded that the veteran's complaints were 
consistent with spinal stenosis, "if spinal stenosis [could] 
be confirmed by CT myelogram or MRI scanning."  

An October 1998 VA radiographic report of the lumbar spine 
shows that the examiner found that there was no significant 
change from the 1995 examination.  

The report of an August 1999 VAE shows that the veteran's 
range of motion testing of the lumbar spine revealed 80 
degrees of flexion, 10 degrees of extension, 20 degrees of 
left and right side bending with pain with the bending 
motions.  The motor examination was 5/5 for bilateral lower 
extremities.  Sensation was slightly decreased in the S1 
distribution of his left leg.  The straight leg testing was 
negative.  The veteran was able to heel and toe walk without 
difficulty.  

The VA examiner noted that the veteran's range of motion of 
the thoracic spine could not be assessed, and that there was 
very little range of motion in the thoracic spine secondary 
to the sternum.  "However, he [did] demonstrate normal torso 
rotation with no exacerbation of his symptoms."  The 
examiner further noted that any fatigability, as well as 
additional restrictions in motion, could not be determined 
because the veteran was not in his present state of an acute 
flare up.  The examiner further estimated that the veteran 
would lose approximately 25 to 40 percent of his motion 
during a flare up.  The impression was that of degenerative 
arthritis of the cervical and lumbar spine, for which 
conservative treatment was suggested.  

The report of an August 1999 VA neurological examination 
shows, in pertinent part, that his impotence was not related 
to the problems in the lumbar spine.  

A report from the Carolina Spinal Institute, dated August 
1999, shows that the veteran walked with a normal nonatalgic 
gait, that his cervical and lumbar ranges of motion were 
within normal limits, and that upper and lower extremity 
strength was 5/5 throughout with the exception of the right 
EHL which was 1/5.  Sensation was intact with a generalized 
symmetrical decrease in both lower extremities down to the 
ankles.  Deep tendon reflexes were symmetrical.  There were 
no myelopathic findings.  He did have diffuse tenderness in 
the cervical spine.  The results of the x-ray examination of 
the cervical spine showed spondylosis.  The examiner 
recommended an EMG.  

The report of a September 1999 EMG study is of record, and 
shows an impression of a mild polyneuropathy of unknown 
etiology.  The radiographic examiner noted, at this time, a 
radicular component to the pain secondary to the early signs 
of denervation in the lumbar paraspinals could not be ruled 
out.  A September 1999 treatment record shows that the 
veteran was seen for a follow up of his EMG, and that 
overall, the study was normal.  The examiner did not "believe 
at this point he ha[d] any spinal disorder for which I can be 
of assistance."   

A May 2000 radiographic report of the lumbar spine shows that 
five lumbar vertebral bodies were seen with a normal 
appearing alignment and no evidence of subluxation.  There 
was extensive intravertebral disc space narrowing almost to 
the point of obliteration seen at L5-S1.  A mild degree of 
intravertebral disc degenerative type changes was also seen 
at T12-L1.  Mild spondylitic changes were seen within the L3-
4 level.  The impression was that of multi-level degenerative 
disc disease most pronounced at L5-S1 with extreme narrowing 
at this level.  

A March 2001 VA neurology record shows that the veteran was 
assessed with DJD [degenerative joint disease] of the 
cervical and L-S [lumbosacral] spine / radiculopathy.  

The veteran testified at a May 2001 video-conference hearing 
before the undersigned Member of the Board.  He stated, in 
essence, that he had pain in the back of his legs, but did 
not have a lot of shooting pain.  He added that his legs 
became numb on prolonged standing and that he had back 
spasms.  He also testified that the numbness in his legs was 
worse than the pain.  


II.  Legal Analysis

As a preliminary matter, the Board notes that the veteran has 
submitted additional evidence directly to the Board, but that 
he also submitted a valid waiver of regional office 
jurisdiction of this evidence.  See 38 C.F.R. § 20.1304(c) 
(2000).  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  In this case, the RO requested and received the 
veteran's treatment records.  There is no indication of any 
additional records which the RO failed to obtain.  The RO 
also provided the veteran numerous VA examinations and a 
personal hearing before the undersigned Member of the Board.  
Thus, the Board finds that further assistance to the veteran 
is not required as to the claims for increase.  

The veteran's lumbar spine disability is rated by application 
of the criteria set forth in Diagnostic Code 5293 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (2000) 
(hereinafter Schedule).  

Diagnostic code 5293 provides that a moderate intervertebral 
disc syndrome disability is evaluated as 20 percent 
disabling.  A 40 percent evaluation is assignable for severe 
intervertebral disc syndrome, characterized by recurrent 
attacks with intermittent relief.  A 60 percent evaluation is 
warranted with pronounced symptomatology, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.

The veteran has also been assessed with arthritis of the 
thoracic spine.  Diagnostic Code 5010 contemplates ratings 
for traumatic arthritis, and provides that arthritic 
disabilities due to trauma will be rated under Diagnostic 
Code 5003 as degenerative arthritis.   Those provisions 
stipulate that arthritis established by x-ray findings will 
be rated on the basis of limitation of motion of the joints 
involved, in this case, under Diagnostic Codes 5292 and 5291.  
When the limitation of motion is noncompensable under those 
codes, a rating of 10 percent for each major joint or group 
of minor joints is to be combined, and that limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Where there is no limitation of motion, but only x-
ray evidence of involvement of two or more major joints or 
minor joint groups, a 10 percent rating is assigned.  A 20 
percent rating is also assigned where the above is present 
with occasional incapacitating exacerbations.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a maximum 40 
percent evaluation is assigned for severe limitation of 
motion of the lumbar spine, moderate limitation is assigned a 
20 percent rating, and slight limitation is assigned a 10 
percent evaluation.  

Diagnostic Code 5291 provides that a maximum 10 percent 
evaluation is assigned for either severe or moderate 
limitation of motion of the dorsal (thoracic) spine, and 
slight limitation contemplates a noncompensable (zero 
percent) rating.  

Under existing case law, the provisions of 38 C.F.R. §§ 4.40, 
4.45 must be considered when a diagnostic code provides 
solely for compensation based upon limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In a December 1997 
opinion, VAOGCPREC 36-97, the General Counsel of VA held that 
those provisions were also applicable to the evaluation of 
disability due to intervertebral disc syndrome.  If, however, 
a veteran is in receipt of the maximum disability rating 
available under a diagnostic code for limitation of motion, 
consideration of functional loss due to pain is not required.  
Johnson v. Brown, 10 Vet App 80 (1997).  

There is no evidence showing a disability productive of 
ankylosis, vertebral fracture residuals, complete bony 
fixation of the spine, sacro-iliac injury or weakness or 
lumbosacral strain, so that ratings greater than those 
currently assigned are not available under diagnostic codes 
5285, 5286, 5288, 5289, 5294 or 5295.  

Therefore, the Board will consider the veteran's low back 
disability under Diagnostic Codes 5291, 5292, and 5293.  
However, separate evaluations under each of these codes are 
not appropriate because the rule against pyramiding of 
benefits mandates that "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  38 C.F.R. § 4.14 (2000).  

Diagnostic Code 5293 specifically encompasses loss of range 
of motion, so that additional ratings for painful or limited 
motion of the lumbar spine would constitute pyramiding, or 
compensating twice for the same disability. VAOPGCPREC 36-97 
(December 12, 1997).  However, the Board will address the 
rating criteria of each of these diagnostic codes, all of 
which apply to the symptoms of the veteran's low back 
disability, to ensure that the veteran's disability receives 
the highest applicable rating.  


Intervertebral disc syndrome

With respect to Diagnostic Code 5293 (intervertebral disc 
syndrome), despite the veteran's complaints, neurological 
examination, including sensation, motor function, and deep 
tendon reflexes, was normal or showed only slight deficits on 
VA examination in August 1999 and his private examination in 
August 1999. The evidence reveals that the veteran's primary 
symptomatology is limitation of motion of the lumbar spine.  

Therefore, there is no probative medical evidence 
demonstrating that the veteran's ultimately diagnosed spinal 
stenosis or mild degree of intravertebral disc degenerative 
type changes at T12-L1 is currently manifested by 
symptomatology reflecting either a severe or pronounced 
disability pursuant to Diagnostic Code 5293, so that ratings 
greater than 20 percent could be assigned. 

Further, the examiner at the June 1998 VAE found that some of 
the veteran's complaints were determined to be more intense 
than could be explained on the basis of either the physical 
examination or the radiographic findings reported in the 
imaging studies.  Some of the findings on examination, 
particularly in the subjective area, were considered 
unreliable, and therefore, could not be used to determine the 
presence of any neurological disturbance, namely his sensory 
examination.  Further, the record also does not show that an 
additional evaluation under 38 C.F.R. § 4.124a is warranted.  
See Bierman v. Brown, 6 Vet. App. 125 (1994).


Limitation of motion

However, the Board finds in this case that a 40 percent 
evaluation is warranted under the provisions of Diagnostic 
Code 5292, for the functional equivalent of severe limitation 
of motion of the lumbar spine.  Specifically, it is noted 
that, although the veteran does not appear to have been 
examined during an acute flare-up phase, the August 1999 VA 
examiner determined that the veteran would lose approximately 
25 to 40 percent of his motion during such an episode.  38 
C.F.R. §§ 4.40, 4.45, 4.59.  

Applying this medical opinion to his limitation of motion 
elicited on examination, the Board concludes that the claim 
for an increased evaluation for intervertebral disc disease 
of the lumbar spine is warranted, to the extent that a 40 
percent evaluation is shown under Diagnostic Code 5292.  
Bierman v. Brown, 6 Vet.App. 125 (1994); Butts v. Brown, 5 
Vet.App. 532 (1993) (en banc) (decision as to which 
diagnostic code should be applied in a given case is for VA).  

However, as indicated hereinabove, it is determined that an 
evaluation greater than 40 percent for the service-connected 
intervertebral disc disease of the lumbar spine is not 
warranted.  

Although a careful review of the record shows that the 
veteran's cervical and lumbar ranges of motion were within 
normal limits during his August 1999 private orthopedic 
examination, the results of the August 1999 VAE show that 
range of motion of the thoracic spine could not be assessed 
and that there was very little range of motion in the 
thoracic spine secondary to the sternum.  As arthritis is 
rated on the basis of limitation of motion of the joints 
involved, a 10 percent rating for severe limitation of motion 
of the dorsal spine is appropriate under Diagnostic Codes 
5003-5291.  

Although consideration of functional loss due to pain is not 
required when a veteran is in receipt of the maximum 
disability rating available under a diagnostic code for 
limitation of motion, Johnson v. Brown, 10 Vet App 80 (1997), 
it is pertinent to note that the examiner at the July 1998 
VAE found that, although the veteran's motion was limited to 
a greater extent than at either his private or VA August 1999 
examination, that limited motion was "still a functional 
range of motion and should not limit his activities of daily 
living primarily due to range of motion activities."  

Thus, as the evidence does not show that an evaluation 
greater than his current 20 percent evaluation could be 
assigned under Diagnostic Code 5293, but that separate 
ratings of 10 percent for the service-connected arthritis of 
the thoracic (dorsal) spine, pursuant to Diagnostic Code 
5291, and 40 percent for the functional equivalent of severe 
limitation of motion of the lumbar spine, pursuant to 
Diagnostic Code 5292, are warranted, this rating results in 
the highest possible evaluation assignable to the veteran.  

Again, the veteran is not entitled to a separate 20 percent 
evaluation for his intervertebral disc syndrome, as 
Diagnostic Code 5293 specifically encompasses loss of range 
of motion, so that additional ratings for painful or limited 
motion of the spine would constitute pyramiding, or 
compensating twice for the same disability. VAOPGCPREC 36-97 
(December 12, 1997).  

Further, in addition to the fact that he is service-connected 
for arthritis of the thoracic spine, a 20 percent evaluation 
under Diagnostic Code 5293 is not warranted in lieu of his 10 
percent evaluation under 5291, because the medical evidence 
does not show that moderate intervertebral disc disease of 
the thoracic spine is shown, only that mild changes may be 
present.  

In conclusion, a rating in excess of 10 percent for the 
service-connected arthritis of the thoracic spine is not 
warranted by the evidence of record, and the claim must 
accordingly be denied.  

Based on the evidence of record, an increased rating of 40 
percent for the service-connected intervertebral disc 
syndrome disability is warranted.  



ORDER

An increased rating of 40 percent for the service-connected 
intervertebral disc disease of the lumbar spine disability is 
granted, subject to the controlling regulations applicable to 
the payment of VA monetary benefits.

An evaluation greater than 10 percent for the service-
connected arthritis of the thoracic spine is denied.  



REMAND

The Board notes that the veteran has a current cervical spine 
disorder which has most recently been diagnosed as cervical 
spondylosis.  

The veteran averred in recent treatment records, in essence, 
that he started developing a cervical disorder due to 
positional changes he made in favoring his right side due to 
his lumbar spine disorder.  He has also averred that his 
cervical disorder is due to an injury sustained in service.  

However, the relationship between his cervical spine disorder 
and the service-connected arthritis of the thoracic spine or 
the service-connected intervertebral disc disease of the 
lumbar spine is not clear.  Although further delay is 
regretted, the Board is of the opinion that additional 
development is required prior to further appellate 
consideration.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information referable to all treatment 
received by him for the claimed cervical 
spine disorder since service.  Based on 
his response, the RO should undertake to 
obtain copies of all clinical records 
from any identified treatment source.  

2.  The veteran should be afforded a VA 
examination to ascertain whether there is 
a nexus between his cervical spine 
disorder and either of his service-
connected disorders.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review 
before the examination.  Based on his/her 
review of the case, the examiner should 
offer an opinion as to whether is it at 
least as likely as not that the veteran 
has cervical spine disability that is due 
to disease or injury that was incurred in 
or aggravated by service or proximately 
due to either the service-connected 
lumbar spine disability or the arthritis 
of the thoracic spine.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's remaining 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must review the evidence and 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 


